IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,991-01


EX PARTE JOE ALONZO, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 561530-A IN THE 72,991-01 DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to sixteen years' imprisonment. 
	On October 27, 2009, the trial court made findings of fact and conclusions of law that were
based on the good time credit claims raised in Applicant's application, the State's original answer
and the official trial court records.  The trial court recommended that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant.  In addition to his good time credit claims, Applicant
alleged that he was being improperly denied credit for time spent out on parole prior to revocation.
Nonetheless, this Court has undertaken an independent review of all the evidence in the record, and
determined that Applicant is not eligible to earn street time credit because of the affirmative deadly
weapon finding in his judgment, and because of the aggravated nature of his offense.  Therefore,
based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we deny relief.

Filed: December 9, 2009
Do not publish